Exhibit 12 PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2010(a) 2009(a) 2008(a) 2007(a) 2006(a) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 1 3 Distributed income from equity method investments 7 1 3 1 Total fixed charges as below Less: Capitalized interest 33 44 57 54 21 Interest expense and fixed charges related to discontinued operations Total fixed charges included in Income (Loss) from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 37 29 27 24 16 Amortization of debt discount, expense and premium - net 20 8 2 Estimated interest component of operating rentals 38 42 15 14 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (b) $ Ratio of earnings to fixed charges (a) Certain line items have been adjusted to reflect the reclassification of PPL Global's operating results as Discontinued Operations.See Note 6 to the Financial Statements for additional information. (b) Interest on unrecognized tax benefits is not included in fixed charges.
